Case 2:20-cv-10137-DPH-EAS ECF No. 7 filed 02/20/20          PageID.19   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


Terry Fabricant,

             Plaintiff,                        Case No. 20-10137

      vs.                                      HON. DENISE PAGE HOOD

David Allen Capital, Inc., et al.,

             Defendant.
                                           /


                             ORDER DISMISSING CASE

      Plaintiff filed a Notice of Voluntary Dismissal on February 11, 2020 pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(i). Accordingly,

      IT IS ORDERED that this action is DISMISSED without prejudice under Fed.

R. Civ. P. 41(a)(1)(A)(i).


                                               s/Denise Page Hood
                                               Chief Judge, U. S. District Court
DATED: February 20, 2020
